Strategy for the third meeting of the Parties to the Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters (debate)
The next item is the oral question by Mr Ouzký, on behalf of the Committee on the Environment, Public Health and Food Safety, to the Commission: Commission's strategy for the third meeting of the Parties to the Convention on Access to Information, Public Participation in Decision-Making and Access to Justice in Environmental Matters (B6-0157/2008).
I would ask all of you present here whether there is any sense in having this debate. I think that without the rapporteur present we cannot continue the debate, so I am asking you to give me permission to close the debate today. Are there any objections?
Mr President, I just want some clarification. Do we have a reason why these people are not here, why the rapporteur is not here? Do you have an excuse or some information?
The reason is that they are not here with us, and this is the only reason I can recognise. We have no idea; we have no secret agents.
(FI) Mr President, we all know that Mr Wojciechowski, as Chairman of the Committee, is only the formal author of the question. I myself have been rapporteur for the Aarhus Convention for many years. I have come here from a fantastic asparagus reception specifically to speak on this subject, and I would like to have my say.
(The President cut off the speaker)
With respect for your fantastic asparagus reception, without the author of the question we cannot proceed. I do not know what secret relations you have with the author of the question, but unfortunately we cannot continue. I am very sorry, Madam Commissioner.
(ES) Mr President, I fail to see which Rule of Procedure prevents us from discussing the issue. The Commissioner is here, and she certainly deserves our respect. I think that all the Members present are ready and willing to debate this matter. I fully understand Mr Ouzký's preferences and priorities, and have the utmost respect for them, but at the present time, unless the Rules of Procedure explicitly prevent us from debating the issue, I feel that out of respect for the Commissioner and our fellow Members, we ought to be able to do so.
I think we are taking this very seriously. How can we have a debate without the question, and without the author of the question? With respect for Mr Ouzký's other obligations, he is not with us and he is not presenting the question. Although I have a very good imagination, I cannot imagine the answer to the question without the substance of the question, despite the presence of the Commissioner and two main speakers, two distinguished Members of the European Parliament from the PPE-DE and the PSE Groups. So if we want to behave in a serious manner, I think we should stop this debate. If you want to continue answering the question without the question, that is fine with me.
So I suggest we close the sitting. We will have the opportunity to continue.
Member of the Commission. - Mr President, I will send the reply to the question in writing.
Written answer of the Commission
2008 will mark the tenth anniversary of the adoption of the Aarhus Convention. The third Meeting of the Parties to the Convention, to be held in June, in Riga, will be an opportunity for the Parties to review the progress achieved in the Convention's implementation and to reflect on and plan for the challenges that lie ahead.
The European Community is a Party to the Convention since May 2005. The years preceding and following 2005 have seen the EU adopting several legislative acts to ensure the implementation of the Convention. Yet, challenges remain, including at the level of the Convention itself as, for instance, predictable and stable financial arrangements are still to be agreed upon by all Parties.
The Commission's priorities for the third Meeting of the Parties may be summarised as follows:
· Adoption of a Long-term Strategic Plan outlining ambitious but realistic priorities for the years to come in a pragmatic and practicable manner. In this context I want to stress the importance of implementation which, in the Commission's view, should be the first priority;
· Adoption of stable and predictable financial arrangements, which would ensure that the work programmes of the Convention can proceed on a sound financial basis;
· Adoption of an interpretative decision by the Meeting of the Parties clarifying the conditions under which amendments to the Convention enter into force. This decision is of practical relevance and importance already now as it would apply to the amendment to the Convention adopted in 2005 on genetically modified organisms;
· Continuation of the work with respect to public participation, in particular in international forums, and access to justice in environmental matters; and
· Contribute to appointing high quality members to the Compliance Committee, which is the main compliance mechanism of the Convention, so that it can usefully assist Parties in furthering the implementation of the
Convention.
The Commission facilitates the inclusion of Members of the European Parliament as observers in Community delegations attending meetings of governing bodies of multilateral agreements, and has done so already on a number of occasions.
I welcome the participation of Members of the European Parliament at MOP3, and am interested to hear your priorities and expectations for this meeting.
I should like to inform the House that the sitting will now be closed as the author of the question is absent. A written reply to the question will be provided.